RE: REQUEST FOR INFORMAL ADVICE REGARDING APPLICABILITY OF NEW LANGUAGE OF 51 Ohio St. 152 (1987)
THIS CORRESPONDENCE IS PROVIDED IN RESPONSE TO YOUR INFORMAL REQUEST FOR ADVICE REGARDING THE APPLICABILITY OF THE NEW LANGUAGE OF 51 Ohio St. 152 (1987), SPECIFICALLY:
  "WILL A COUNTY HOSPITAL WHICH OTHERWISE MEETS THE REQUIREMENTS IMPOSED BY 51 Ohio St. 152(8)(D) FOR PROTECTION FROM TORT LIABILITY, LOSE SUCH PROTECTION IF THE BENEFICIARY'S AUTHORITY TO OVERSEE THE HOSPITAL TRUSTEE'S ACTION IS LIMITED?"
THE SPECIFIC LANGUAGE OF 51 Ohio St. 152(8)(D), WHICH GRANTS IMMUNITY TO THE COUNTY HOSPITAL REQUIRES THE COUNTY HOSPITAL TO BE:
    "D. A PUBLIC TRUST WHERE THE SOLE BENEFICIARY OR BENEFICIARIES ARE A CITY, TOWN, SCHOOL DISTRICT OR COUNTY. FOR PURPOSES OF THE GOVERNMENTAL TORT CLAIMS ACT, A PUBLIC TRUST SHALL INCLUDE A MUNICIPAL HOSPITAL CREATED PURSUANT TO 11 Ohio St. 30-101 ET SEQ. OF TITLE 11 OF THE OKLAHOMA STATUTES, A COUNTY HOSPITAL CREATED PURSUANT TO 19 Ohio St. 781 ET SEQ. OF TITLE 19 OF THE OKLAHOMA STATUTES, OR IS CREATED PURSUANT TO A JOINT AGREEMENT BETWEEN SUCH GOVERNING AUTHORITIES, THAT IS OPERATED FOR THE PUBLIC BENEFIT BY A PUBLIC TRUST CREATED PURSUANT TO SECTION 176 ET SEQ. (60 Ohio St. 176) OF TITLE 60 OF THE OKLAHOMA STATUTES AND MANAGED BY A GOVERNING BOARD APPOINTED OR ELECTED BY THE MUNICIPALITY, COUNTY, OR BOTH, WHO EXERCISES CONTROL OF THE HOSPITAL, SUBJECT TO THE APPROVAL OF THE GOVERNING BODY OF THE MUNICIPALITY, COUNTY, OR BOTH, PROVIDED, THIS SUBPARAGRAPH SHALL NOT APPLY TO HOSPITALS OR TRUSTEES WHICH PURCHASE ADVERTISING OR WHICH BELONG TO ORGANIZATIONS WHICH PURCHASE ADVERTISING IN ANY MEDIA THE PURPOSE OF WHICH IS TO INFLUENCE LEGISLATION OR TO ADVOCATE SUPPORT FOR OR OPPOSITION TO A CANDIDATE FOR PUBLIC OFFICE."
YOUR REQUEST INDICATES THAT THE COUNTY HOSPITAL IN QUESTION MEETS ALL REQUIREMENTS IMPOSED BY 51 Ohio St. 152(8)(D) EXCEPT, ITS TRUST INDENTURE SPECIFICALLY STATES THAT THE BENEFICIARY (MEANING THE COUNTY) HAS NO AUTHORITY TO DO OR TRANSACT ANY BUSINESS FOR OR ON BEHALF OF, OR BINDING UPON THE TRUSTEES OF THE PUBLIC TRUST WHICH MANAGES THE COUNTY HOSPITAL.
IN LIGHT OF THE SPECIFIC STATUTORY REQUIREMENTS OF 51 Ohio St. 152(8)(D), THE COUNTY HOSPITAL YOU DESCRIBE WOULD NOT BE AFFORDED PROTECTION FROM TORT LIABILITY.
(JANIE SIMMS HIPP)